 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH HILL,                                       No. 2:16-cv-3020 JAM KJN P
12                         Plaintiff,
13               v.                                       ORDER
14    SCOTT KERNAN, et al.,
15                         Defendants.
16

17             Plaintiff, a state prisoner proceeding in forma pauperis, sought relief pursuant to 42 U.S.C.

18   § 1983. In accordance with the “referral notice” filed in this action on January 16, 2019, the court

19   finds that plaintiff’s appeal of the December 17, 2018 dismissal of this action is taken in good

20   faith.

21   Dated: January 22, 2019

22

23
     /cw/hill3020app.gf
24

25

26

27

28
                                                          1
